Austin, Associate Justice
Dissenting.
It should be noted that the order dismissing the appeal in this case was entered several months prior to our decisions in The Navajo Tribe of Indians v. Yellowhorse, Inc., et al, 5 Nav. R. 133 (1987) and Riverview Service Station v. Eddie, 5 Nav. R. 135 (1987). In these latter decisions, we held that the 30 days requirement must be strictly complied with, because the Court desired uniformity under the new Rules of Civil Appellate Procedure.
This case was decided under the old Rules of Appellate Procedure, which has since been superceded by new civil appellate rules. Therefore, my dissent is limited to this case.
I believe that the appeal should have been considered timely in this case, because the blame for the Clerk failing to receive the notice of appeal lies entirely with the U.S. Postal System. The package containing the notice of appeal and all required items was sitting at the post office on the date the appeal time expired, but because of the failure of postal workers to insert notice into the Court’s post office box, the package was not picked up by the Clerk. In a case, such as here, where blame does not lie with the Appellant or the court, then I believe dismissing the appeal on failure to comply with a time deadline is a harsh penalty. For these reasons I dissent in this case.